Citation Nr: 0607225	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  96-23 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for duodenal 
ulcer.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March to July 1988 and 
from December 1990 to September 1991.

The Board of Veterans' Appeals (Board) remanded this case in 
July 2004.  The object of the remand was accomplished, and 
the claim is again before the Board.

The January 1996 rating decision that granted service 
connection for ulcer disease, denominated the disability 
peptic ulcer, and certified the appeal as for a higher 
initial rating for that disability.  The Board has renamed 
the disorder as duodenal ulcer for reasons explained below.


FINDING OF FACT

The veteran has not had an active ulcer since the effective 
date of service connection, and upper gastrointestinal 
symptoms identified as ulcer symptoms have not been severe 
two times a year for 10 days duration on average during any 
one year period from the effective date of service connection 
to the present, or had continuous moderate manifestations 
since the effective date of service connection.


CONCLUSION OF LAW

The schedular criteria for an initial rating greater than 10 
percent for duodenal ulcer disease are not met and have not 
been met at any time from the effective date of service 
connection to the present.  38 U.S.C.A. § 1135 (West 2002); 
38 C.F.R. § 4.114, DC 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. 3.159 (2005).

The veteran's claim and award long predate the enactment of 
the VCAA.  By letter of July 1994, VA asked the veteran to 
provide information and authorization sufficient for VA to 
obtain medical evidence pertinent to this claim.  In July 
2004, VA notified the veteran of the information and evidence 
necessary to substantiate a claim for a higher rating.  The 
letter identified the veteran's rights and his and VA's 
respective burdens in producing evidence to prosecute his 
claim; it specifically requested pertinent evidence currently 
in the veteran's possession.  VA provided the veteran a copy 
of the initial rating decision from which he appeals and a 
June 1996 statement of the case provided the text of the 
criteria for rating his disability.  In light of the 
veteran's prompt response to the July 1994 letter, his 
receipt of the SOC, and his lack of response to the July 2004 
letter, it is reasonable to conclude that he has actual 
notice of the information and evidence necessary to 
substantiate his claim.  His case has not prejudiced by any 
lack of notice during its pendency.  VA has discharged its 
duty to notify the veteran how to prosecute his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

VA has obtained all medical evidence of which it has notice.  
There has been no failure to obtain evidence of which VA must 
notify the veteran.  VA examined the veteran in February and 
March 1995 and in August 2004.  No further medical opinion is 
necessary to decide the claim.  VA has discharged its duty to 
assist the veteran to obtain evidence to prosecute his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) 
(2005).

II.  Higher Initial Rating for Gastric Ulcer

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005).  The medical findings are compared to the criteria in 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005), to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  The Board addressed the 
rule in Fenderson in its July 2004 remand.  VA is deemed to 
have considered staged ratings in the readjudication 
subsequent to the remand.  Consequently, there is no 
prejudice to the veteran for the Board to consider whether to 
stage the rating.

VA granted service connection for "peptic" ulcer, 
notwithstanding the regulation precluded and still precludes 
such nomenclature.  38 C.F.R. § 4.110 (1995 & 2005).  VA has 
rated the disability under the criteria for gastric and 
duodenal ulcers.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2005).  In light of the diagnosis in service of pre-pyloric 
ulcer and the August 2004 VA diagnosis of duodenal ulcer, the 
Board adopts "duodenal" ulcer as the name of the veteran's 
disability.  See 38 C.F.R. § 4.27 (2005) (rating officers to 
use terminology of the diagnosing physician).

A 20 percent rating is warranted if duodenal ulcer is 
moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2005).  

The veteran has complained of epigastric pain and heartburn 
since he was in the service when, according to the veteran, 
duodenal ulcer was diagnosed, and according to the service 
medical records, a pre-pyloric ulcer was found.  The veteran 
has also complained of diarrhea, melena, lower GI bleeding 
and occasionally bleeding hemorrhoids.

VA examined the veteran by upper gastrointestinal (UGI) 
barium study in January 1995, and clinically in February and 
March 1995.  The January 1995 UGI study was positive for 
sliding hiatal hernia and associated esophageal reflux, but 
negative for ulcer disease.  The February 1995 
gastrointestinal examiner interviewed the veteran for history 
and current complaints, finding no periodic vomiting, no 
recurrent hematemesis or melena, and occasional abdominal 
cramping.  The diagnosis was irritable colon syndrome and 
hiatal hernia with gastroesophageal reflux.  A March 1995 
examiner, in an upper respiratory examination, recommended an 
upper GI study, apparently unaware of the January 1995 study, 
and diagnosed peptic ulcer disease by history after taking 
the veteran's history and conducting clinical examination.  A 
March 1995 VA general medical examination diagnosed hiatal 
hernia and gastritis.

The private and VA medical records from May 1990 to August 
1994 include an instance of private treatment for complaints 
of severe gastrointestinal pain in April 1992 with a 
diagnosis of rule out peptic ulcer disease and a referral to 
an emergency room; the private doctor's subsequent records 
show no further diagnosis of or treatment for ulcer disease.  
The veteran had a two-day hospitalization for GI complaints, 
diagnosed as acute gastroenteritis with a secondary diagnosis 
of esophagitis.  VA outpatient records are silent for any 
complaint, treatment, or diagnosis of ulcer disease.  The 
veteran is followed and medicated for reflux (heartburn).

VA examined the veteran in August 2004, noting the veteran's 
complaints as noted above, including recent melena and 
hematochezia and frequent nausea but no vomiting.  The 
veteran reported loss of 10 pounds in the past two weeks.  
The clinical examination was essentially unremarkable, except 
for obesity.  An UGI study by radiograph and fluoroscope was 
negative for obstructive, neoplastic, or ulcerative disease.  
The VA examiner diagnosed duodenal ulcer disease.

The salient feature of the evidence of record is that the 
veteran does not manifest any active ulcer disease at 
present, nor does any medical evidence show active ulcer 
disease from the January 1995 to the August 2004 UGI studies.  
He does not present the symptoms of ulcer disease listed in 
the rating schedule at the frequency or the severity that 
warrants or nearly approximate the criteria for a rating 
higher than 10 percent during any time from the effective 
date of service connection to the present.  38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7305 (2005).

None of the gastrointestinal symptoms documented in the 
private and VA medical records are associated with ulcer 
disease, except for the April 1992 private note questioning 
if they were.  Even if the symptoms had been confirmed as due 
to the service-connected ulcer, as noted above, the frequency 
and severity shown do not warrant a rating higher than 10 
percent.  Significantly, the documentation of record 
associates the veteran's symptoms with other gastrointestinal 
disorders.  The veteran's opinion that his gastrointestinal 
complaints are symptoms of ulcer disease rather than any of 
his other GI diagnoses is not probative evidence of that 
assertion, because the veteran is a lay person who lacks the 
medical expertise necessary to qualify his opinion as 
probative evidence.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).

In short, the preponderance of the evidence is against the 
veteran's claim.  It is denied.

ORDER

An initial disability rating greater than 10 percent for 
duodenal ulcer disease is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


